Exhibit 10.18

NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into this 9th day of March
2007, by and between THE BRYN MAWR TRUST COMPANY (“Employer”), and Matthew G.
Waschull (“Employee”).

In consideration of the employment of Employee as an Executive Vice President to
manage Employer’s Wealth Management Division, and intending legally to be bound,
Employer and Employee agree as follows:

1. Acknowledgments. Employee acknowledges that during the course of his
employment, he may receive, develop, otherwise acquire, have access to or become
acquainted with trade secrets or other confidential information relating to the
business of Employer and Affiliates. Employee agrees that Affiliates include
Bryn Mawr Bank Corporation (“BMBC”) and all of their subsidiaries and related
entities (“Affiliates”). Employee agrees that the knowledge and information
concerning Employer’s and Affiliates’ clients, customers, business referral
sources, fee arrangements for clients and business referral sources, employees,
client contacts, particular needs of clients, including investment goals and
objectives, prospect lists, client lists, lists of business referral sources,
products, services, methods of operation, investment strategies and programs,
terms of contracts with suppliers, sales, pricing, costs, financial condition,
non-public personal information about clients, client financial information
including assets and investments, business systems, software and marketing
techniques and procedures and any other information of a similar nature
represent a vital part of the business of Employer and Affiliates and
constitute, by their very nature, trade secrets and confidential information
(hereinafter collectively referred to as “Confidential Information”).

2. Non-Disclosure. Except in connection with the performance of Employee’s
duties in the course of his employment, Employee agrees that Employee will not,
either directly or indirectly, for competitive or other purposes, disclose,
cause to be disclosed, use or cause to be used, any Confidential Information of
Employer or Affiliates or their clients, either during Employee’s employment or
at any time thereafter. In the event of termination of employment, Employee
shall immediately deliver to Employer, all keys, computers, data compilations
and other written records or electronic compilations, or property of or relating
to Employer, Affiliates or their business or clients.

3. Non-Interference. During the period of Employee’s employment and for a period
of one (1) years following the termination of employment, whether voluntary or
involuntary, for any reason whatsoever, Employee shall not induce any employee
to leave the employ of Employer or Affiliates or induce any client or business
referral source to sever its relationship with Employer or Affiliates. During
the same period, Employee shall not employ any employee of Employer or
Affiliates and shall have no contact of any kind with any client or business
referral source of Employer or its Affiliates.

4. Non-Solicitation. During the period of Employee’s employment and for a period
of one (1) year following the termination of employment, whether voluntary or
involuntary, for any reason whatsoever, Employee shall not, directly or
indirectly, accept any business from, or solicit, induce, or attempt to induce,
any person or entity who is, or has been, a client or business referral source
of Employer or Affiliates, or who has been solicited as a potential client or
business referral source of Employer or Affiliates, within one (1) year
preceding the termination of Employee’s employment (a) to cease doing business
in whole or in part with or through Employer or Affiliates or (b) to do business
with any other person or entity which performs services materially similar to or
competitive with those provided by the Employer or Affiliates.

5. Remedies. Employee understands and acknowledges that a violation of this
Agreement by Employee would result in irreparable injury to Employer or
Affiliates, the loss of which cannot be reasonably compensated in damages in an
action at law. Employee understands and acknowledges that in addition to any
other rights or remedies Employer or Affiliates may possess, including recovery
of damages, Employer or



--------------------------------------------------------------------------------

Affiliates shall also be entitled to injunctive and other equitable relief to
prevent a threatened or continuing breach of this Agreement by Employee. If
Employee violates any of Employee’s obligations under this Agreement, then the
one (1) year period of restriction shall automatically be extended by the period
of time during which said violation(s) occurred or for one (1) year from the
date of any final order finding that Employee has violated this Agreement,
whichever is later.

6. Reasonableness of Restrictions. Employee has carefully read and considered
the foregoing provisions and has had an opportunity to discuss this Agreement
with his counsel. Employee represents that the restrictions contained in this
Agreement are reasonable and will not prevent him from earning a living at a
general level of economic benefit which is adequate for him.

7. Separate Covenants. The parties hereto agree that this Agreement shall be
deemed to consist of a series of separate covenants. Should a determination be
made by a court of competent jurisdiction that the character, duration, or scope
of any provision of this Agreement is unenforceable, then it is the intention
and the agreement of the Employer and Employee that this Agreement shall be
construed or reformed by the court in such a manner as to impose those
restrictions on the conduct of Employee which are reasonable in light of the
circumstances as they then exist and are necessary to assure the Employer and
Affiliates of the intended benefit of this Agreement.

8. At Will Employee. Employee acknowledges that he is an employee at will of the
Employer and that this Agreement is not an employment agreement.

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the day and year first written above.

 

ATTEST:  

EMPLOYER:

THE BRYN MAWR TRUST COMPANY

 

By:  

/s/ Diane McDonald

  By:  

/s/ Frederick C. Peters, III

Print Name:   Diane McDonald   Print Name:   F.C. Peters Print Title:  
Assistant Secretary   Print Title:   Chairman

 

WITNESS:   EMPLOYEE:

 

By:  

/s/ Paul M. Kistler, Jr.

  By:  

/s/ Matthew G. Waschull

      Matthew G. Waschull       Executive Vice President